United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 10, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 03-30888
                          Conference Calendar



JEROME NORMAN,

                                      Plaintiff-Appellant,

versus

BURL CAIN; RICHARD L. STALDER; DORA RABALAIS;
CHARLES HONEYCUTT; GARY YOUNG; PAUL FONTENOT,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 02-CV-1166-D
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jerome Norman, Louisiana prisoner # 287424, seeks leave to

appeal in forma pauperis (“IFP”) the district court’s dismissal

of his constitutional claims as frivolous and for failure to

state a claim and the dismissal, without prejudice, of his

state law claims.    By moving for IFP, Norman is challenging the

district court’s certification that IFP status should not be




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30888
                                -2-

granted on appeal because his appeal is not taken in good faith.

See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     Norman contends that he is entitled to proceed IFP on appeal

because he is a pauper.   Norman fails to challenge the reasons

given for the district court’s dismissal, and he does not refer

to any of the claims raised in his complaint.

     Norman has thus abandoned the only grounds for appeal.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

Consequently, the appeal is wholly without arguable merit and is

DISMISSED as frivolous.   See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2; see also Baugh, 117 F.3d at 202

n.24.   The IFP motion is DENIED.

     Both the district court’s dismissal of Norman’s complaint

and this court’s dismissal of the instant appeal count as

“strikes” for purposes of 28 U.S.C. § 1915(g).   See Adepegba

v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).   Norman is

CAUTIONED that if he accumulates a third strike under 28 U.S.C.

§ 1915(g), he will not be able to proceed IFP in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; IFP MOTION DENIED; SANCTIONS WARNING

ISSUED.